Citation Nr: 1529021	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1957 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claim of service connection was certified to the Board, which was characterized as major depressive disorder (also claimed as PTSD).  As the Veteran has been diagnosed with a number of different psychiatric disorders, the Board has accordingly characterized the scope of that issue more broadly as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue reopened issue of entitlement to service connection for is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an August 1997 decision, the Board denied the Veteran's claim of service connection for PTSD, because the Veteran did not have a current PTSD disability and his claim was not well grounded.

2.  In a December 2009 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal that decision or submit relevant evidence within the year following notification of that decision.
 
3.  Evidence associated with the claims file since the December 2009denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The August 1997 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The December 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
3.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim of service connection for a psychiatric disorder.  

A.  Applicable Law

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Discussion

(1) Prior Claims

The Veteran's original claim for service connection for PTSD was denied by the RO in a December 1991 rating decision.  The evidence of record at the time of the December 1991 decision consisted of service treatment records, a November 1991 VA examination report, VA medical records, private treatment records and a statement from his wife.  The RO denied the claim and the Veteran was informed of that decision and of his appellate rights in a letter from the RO the following month. 

The Veteran appealed the rating decision and in an August 1997 decision, the Board denied the claim, noting that the Veteran did not have a current PTSD disability and that the claim was not well grounded.  

The Board notes that claims denied as not well-grounded between July 14, 1999, and November 9, 2000, can be readjudicated upon the request of the claimant or on the Secretary's own motion as if the denial had not been made.  See 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West 2014).  While the August 1997 claim was denied as not well-grounded, the decision was not within the applicable time period, and therefore, this provision is not for application.

The evidence of record at the time of the August 1997 Board decision included hearing testimony, an October 1995 correspondence from the U.S. Army and Joint Services Environmental Support Group noting insufficient information regarding his claimed PTSD stressor, VA examination reports dated in February 1993, July 1995 and June 1996, VA medical records and private medical records.  As Board decisions are final when issued, the August 1997 Board decision is final.

In September 2009, the Veteran submitted a request to reopen a claim for service connection for PTSD.  The evidence associated with the claims file since the August 1997 Board decision included VA medical treatment records, the Veteran's service personnel file, and a December 2009 VA correspondence stating that the information required to corroborate the stressful events described by the Veteran was insufficient to send it to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or Marine Corps or National Archives and Records Administration.  In a December 2009 rating decision, the RO denied the claim noting that no new and material evidence showing a diagnosis of PTSD was submitted.  In addition, the RO was unable to verify the Veteran's stressor. 

The Veteran was informed of that decision and of his appellate rights in a letter from the RO in December 2009.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The December 2009 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  This adjudication also exhausted VA's duty under § 3.156(c)(1) to reconsider the claim upon receiving the new service personnel records.  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014).

(2) New Claim

In May 2012, the Veteran submitted the instant request to reopen a claim for service connection for PTSD.  This claim does amount to a new claim based upon distinctly diagnosed diseases or injuries, but rather a petition to reopen the previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009) (discussing Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).

The evidence received since the December 2009 Board decision includes VA treatment records,  private treatment records and statement from his wife.  The evidence received is new because it was not previously considered by VA.

A VA medical treatment record dated in January 2012 reflected a diagnosis of anxiety disorder.  A November 2012 Mental Health team note shows an assessment of dysthymic disorder, panic disorder and anxiety disorder.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  The Veteran has reported symptoms of struggling with anxiety for many years, which has been documented in the VA treatment records.  In addition, VA medical records show a diagnosis of dysthymic disorder and panic disorder.  While the Board notes that medical records associated with the Veteran's claims file prior to the December 2009 RO rating decision included multiple diagnoses for psychiatric disorders, the previous final decision was based on a finding that there was no current diagnosis.  Hence, the evidence showing a current psychiatric disability is new and material.

Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for an acquired psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.







ORDER

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder is reopened and to this extent, the appeal is granted.


REMAND

The Board finds that additional development is needed in this case.

Given that the Veteran may have a psychiatric disorder other than the specifically claimed PTSD, the reopened claim is best characterized more broadly as one for an acquired psychiatric disorder.

The Veteran states that while in service, he saw dead bodies at the base he lived on while in Vietnam.  Specifically, he notes that local barbers who had cut his hair for several months were members of the Viet Cong and were killed while trying to enter the base at night.  The record shows an October 1995 correspondence from the U.S. Army and Joint Services Environmental Support Group noting insufficient information regarding his claimed PTSD stressor and a December 2009 VA correspondence stating that the information required to corroborate the stressful events described by the Veteran was insufficient to send it to the JSRRC.  

The Board finds that the Veteran should be afforded an opportunity to describe more specifically the date of this incident, to within 2 or 3 months, and the location.  On remand, if he provides sufficient information to facilitate an attempt at verification of the alleged stressor, the RO should contact the JSRRC, or other appropriate entity, to corroborate the claimed stressor.

The record contains multiple diagnoses for psychiatric disorders.  A January 1989 VA medical record reflects that the Veteran was depressed and suffered from crying spells and insomnia.  He was diagnosed with general anxiety disorder.  Another medical note for that same month shows a diagnosis of depression.  A VA examination dated in April 1991 indicates a diagnosis of major depressive disorder.  

A private treatment record dated in December 1991 notes that the Veteran experienced depression with frequent anxiety.  He was diagnosed with prolonged PTSD.  

A January 1993 VA examination report notes a diagnosis of generalized anxiety disorder.  The examiner noted it was difficult to judge when the Veteran's symptoms actually started; however, if the Veteran's story was accepted, then one would say that his disability started during his military service.  VA examinations provided in July 1995 and June 1996 showed diagnoses of general anxiety disorder and depressive disorder, respectively.  While both examinations diagnosed psychiatric disorders, neither examination provided an opinion as to whether the diagnosed psychiatric disorders were related to the Veteran's active duty service.

A VA medical treatment record dated in January 2012 reflected a diagnosis of anxiety disorder.  A November 2012 Mental Health team note shows an assessment of dysthymic disorder, panic disorder and anxiety disorder.  

With an adjudication of the expanded claim of service connection for an acquired psychiatric disorder, the Veteran must be scheduled for another VA psychiatric examination which contemplates his complete psychiatric history.  The examiner should identify any current psychiatric disorders and provide a medical opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's active duty service. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to more specifically identify the time period and location for his claimed stressor event.  If he provides the requested information, ask the JSRRC or other appropriate entity to verify the claimed stressor to the extent possible.  If a search for corroborating information leads to negative results, this should be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine whether any currently or previously diagnosed psychiatric disorder found is related to his active duty service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims should be reviewed by the examiner. 

Based on these examination results, the examiner is asked to separately address the following questions:

(a)  Does the Veteran currently suffer from any acquired psychiatric disability, to include, but not limited to PTSD?

(b)  As to each psychiatric disorder diagnosed, the examiner must opine whether it is at least as likely as not (i.e., of at least equal medical probability) that a diagnosed disorder manifested during, or as the result of, the Veteran's active duty service.

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Upon completion of the above requested development, and after undertaking any other needed development, readjudicate the issue on appeal.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. BOSELY	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


